Appeal of FAROLL-BITTEL COMPANY.Faroll-Bittel Co. v. CommissionerDocket No. 737.United States Board of Tax Appeals1 B.T.A. 467; 1925 BTA LEXIS 2886; January 31, 1925, decided Submitted December 18, 1924.  1925 BTA LEXIS 2886">*2886  Forest D. Siefkin, Esq., for the taxpayer.  J. A. Adams, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 467">*467  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal is submitted for determination upon the petition of the taxpayer and the answer of the Commissioner.  The taxpayer received a deficiency letter dated October 15, 1924, asserting a deficiency in taxes for the years 1919 and 1920.  The taxpayer appealed to the Board with a petition setting forth the grounds upon which it claimed the right to classification as a personal service corporation during the two years named.  Thereupon the Commissioner filed his answer, admitting the allegation that the taxpayer was, during the year 1919 and during the period from January 1, 1920, to October 31, 1920, a personal service corporation within the meaning of section 200 of the Revenue Act of 1918, and that there is no deficiency in tax for said periods.  DECISION.  The deficiencies in tax, as originally determined by the Commissioner, are disallowed.